PER CURIAM.
On February 15, 2002, Donnie Robin Simpson filed a petition for a writ of mandamus asking this court to direct the district court to enter a ruling in his motion for downward departure filed on May 2, 2001. On May 22, 2001, the district court ordered the Government to respond to the motion. The Government responded on August 15, 2001. Although we find that mandamus relief is not warranted because the delay is not unreasonable, we deny the petition without prejudice to Simpson’s right to refile if the district court does not act expeditiously. We also deny Simpson’s motion to proceed on appeal in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.